Title: From Benjamin Franklin to Henry Laurens, 3 September 1783
From: Franklin, Benjamin
To: Laurens, Henry


          
            Dear Sir,
            Passy, Sept. 3. 1783
          
          This Line is just to acquaint you that the Definitive Treaty between England and the
            United States was signed this Morning at Paris, and the others are suppos’d to be sign’d
            at the same time at Versailles. I shall write to you fully in a Day or two. With great
            & sincere Esteem, I have the honour to be Dear Sir, Your most Obedt & most
            humble Servt
          
            B Franklin
            Honble Henry Laurens Esqr
          
         
          Addressed: Honble. Henry Laurens, Esqr /
            Minister Plenipotentiary from the / United States of America, &c / Paris.
          Endorsed: Doctr. Franklin 10th. Septem
            1783. Recd. from him & answerd 21st.—
        